DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2008/0186270).
	In reference to claim 1, Chen discloses a display panel in Fig. 3, comprising:
	a timing controller (320) configured to generate a first enable sub-signal (RASE) and a second enable sub-signal (RBSE);
	a logic controller (see logic 41n of 42 Fig. 8A) connected to the timing controller (320) and configured to generate N number of enable signals (RAIE and RBIE) with sequentially changing phases according to the first enable sub-signal (RAIE) and the second enable sub-signal (RBIE) (see Fig. 7 ¶ [35]); and
	at least one source driver chip (340) connected to the logic controller and configured to time-sharingly output N number of sets of data signals D0(i)-D5i (in Fig. 5A and 5B, according to the enable signals (RAIE and RAIB); (¶ [37-38], and [54]),
	wherein N is an integer greater than or equal to 2 (D0(i)-D(5i).
	In reference to claim 7,  Chen discloses in Fig. 5B,  the source driver chip stores corresponding data signals (D0(i) – D5(i) in response to a rising edge of the enable signal (the first input enable signal RAIE(n) is enabled and the first output enable signal RAOE is disabled so that the first sub-latch unit 14(n) samples the first pixel data D0(i) to D5(i); ¶ [37].
	In reference to claim 8, Chen discloses the source driver chip outputs corresponding data signals (D0(i) – D5(i) in response to a rising edge of the enable signal (the second output enable signal RBOE is enabled and the second input enable signal RBIE(n) is disabled so that the second sub-latch unit outputs the pixel data D0(i-1) to D5(i-1) to the corresponding digital-to-analog converting unit 46(n) via the transmission channels B0(n) to B5(n); ¶ [29] and [37]).
	In reference to claim 9, Chen discloses one of the enable signals correspondingly controls a group of the data signals (see enable signal RAIE in Fig. 5B is control for a group of data signals (D0(i) – D5(i); ¶ [37]).
	In reference to claim 10, Chen discloses a display device in Fig. 5B; and a plurality of data lines (B0(n) – B5(n) configured to corresponding transmit the data signals D0(i-1) – D5(i-1); ¶ [36].
	In reference to claim 16,  Chen discloses in Fig. 5B,  the source driver chip stores corresponding data signals (D0(i) – D5(i) in response to a rising edge of the enable signal (the first input enable signal RAIE(n) is enabled and the first output enable signal RAOE is disabled so that the first sub-latch unit 14(n) samples the first pixel data D0(i) to D5(i); ¶ [37].
	In reference to claim 17, Chen discloses the source driver chip outputs corresponding data signals (D0(i) – D5(i) in response to a rising edge of the enable signal (the second output enable signal RBOE is enabled and the second input enable signal RBIE(n) is disabled so that the second sub-latch unit outputs the pixel data D0(i-1) to D5(i-1) to the corresponding digital-to-analog converting unit 46(n) via the transmission channels B0(n) to B5(n); ¶ [29] and [37]).
	In reference to claim 18, Chen discloses one of the enable signals correspondingly controls a group of the data signals (see enable signal RAIE in Fig. 5B is control for a group of data signals (D0(i) – D5(i); ¶ [37]).

	 Allowable Subject Matter
Claims 2-6, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the recited arts teaches or suggests:
 wherein a rising edge of a first enable signal is generated in response to a first rising edge of the first enable sub-signal, and a falling edge of the first enable signal is generated in response to a first falling edge of the second enable sub-signal; and
a rising edge of a second enable signal is generated in response to a second rising edge of the first enable sub-signal, and a falling edge of the second enable signal is generated in response to a second falling edge of the second enable sub-signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yaguma et al. (US 2012/0113340) disclose in Fig. 1 a timing controller generate first enable signal EN1 and second enable signal EN2 to the data driver 24 and data driver 24 generates configure to output of set of data S(1) to S(n) according to the enable signals (¶ [36-43]; Fig. 3; ¶ [53-54]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUC Q DINH/Primary Examiner, Art Unit 2692